Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and are objected to because of the following informalities:  Claim 11 contains a duplicative recitation of “a liquid reservoir” (refer to claim 1 which already requires the spraying member include a liquid reservoir); “a liquid reservoir and must be deleted from claim 11. Claim 20 recites “spraying liquid through the spry nozzle” where a liquid was previously recited; thus, claim 20 must be amended to require “spraying the liquid through the spray nozzle. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiruppathi (US 5927290).
Regarding claim 1, Thiruppathi discloses a liquid dispensing hairbrush (Refer to Figures 1-14), comprising: a body (22,18,16,14, 12 of  Figures 1-8 and same/similar components in embodiments of Figures 9-14) comprising a bristle frame (22,18;122;304;) and a base (upper portion of 14,131), wherein the bristle frame and the base define a chamber (space between bristle frame and chamber which accommodated sprayer) therebetween; a spraying member (34,49,50,54,56,58 and same components in other embodiments) located within the chamber; said spraying member comprising a liquid reservoir (34,134,202,264,320,434), a spray nozzle (58, 70, 270, 316) and a pump (56, 268); wherein a pipe (50,266,450,550) connects the spray 
Regarding claim 2, Thiruppathi discloses a support (52) provided within the chamber and positioned adjacent the spray nozzle; wherein actuating the pump causes the liquid reservoir to move toward the support (Refer to Figures 1-14).
Regarding claim 3, Thiruppathi discloses the liquid reservoir is in fluid communication with the pump (Refer to Abstract and col. 4 lines 30-43).
Regarding claim 4, Thiruppathi discloses the spray nozzle is in fluid communication with the pump (Refer to Abstract and col. 4 lines 30-43).  
Regarding claim 5, Thiruppathi discloses the body further includes a head portion (portion with 22,18 and corresponding portion of 14), a neck portion (portion of 16 and 14 adjacent the head portion), and a handle portion (remaining portion of 16 and 14 beyond the neck portion); and the bristle frame and base form the head portion (Refer to Figures 1-14). 
Regarding claim 6, Thiruppathi discloses the spraying member is carried by the head portion, and the trigger is disposed adjacent the neck portion of the hairbrush.  
Regarding claim 9, Thiruppathi discloses the trigger includes a trigger surface (surface of 24, portion of 152/252 in contact with 126, 424), a trigger arm (angled portions of 26,126,426) which is pivotally connected to the body, and a trigger end 
Regarding claim 11, Thiruppathi discloses the spraying member includes a liquid reservoir (34,134,202,264,320,434) and a bridge (48,269,448,548).  
Regarding claim 12, Thiruppathi discloses the liquid reservoir is in fluid communication with the pump, and wherein the bridge is located between the liquid reservoir and the spraying member (Refer to Abstract, col. 4 lines 30-43 and Figures 1-14).  
Regarding claim 13, Thiruppathi discloses the bristle frame includes a lock shaft  (Refer to annotated portion of Figure 2 below) that extends outwardly from one end of the bristle frame.  

    PNG
    media_image1.png
    296
    447
    media_image1.png
    Greyscale

 
Regarding claim 17, Thiruppathi discloses the bristle frame further comprises a cushion face (face of 22, 122,304) and the bristles extend outwardly from the cushion face.  

Regarding claim 19, Thiruppathi discloses the cushion face includes a hole (unlabeled hole in 22,122,131 through which nozzle extends, best shown in Figures 2, 6, 7, 9, 11 and 12) through which spray from the spray nozzle will exit the bristle frame.  
Regarding claim 20, Thiruppathi discloses a method of applying a hair product to a user's hair, said method comprising: providing a liquid dispensing hairbrush (Refer to Figures 1-14), comprising: a body (22,18,16,14, 12 of  Figures 1-8 and same/similar components in embodiments of Figures 9-14) comprising a bristle frame (22,18;122;304;) and a base (upper portion of 14,131), wherein the bristle frame and the base define a chamber (space between bristle frame and chamber which accommodated sprayer) therebetween; a spraying member (34,49,50,54,56,58 and same components in other embodiments) located within the chamber; said spraying member comprising a liquid reservoir (34,134,202,264,320,434), a spray nozzle (58, 70, 270, 316) and a pump (56, 268); wherein a pipe (50,266,450,550) connects the spray nozzle and pump and extends into an interior of the liquid reservoir; a trigger (24,26; 126,portion of 152 contacting 126; 424,426) provided on the body, said trigger being operably coupled to the spraying member; a plurality of bristles (20;120;306) projecting from said bristle frame; providing a quantity of a liquid within the liquid reservoir (Refer to col. 1 lines 65-67); depressing the trigger (Refer to col. 2 lines 1-5); actuating the pump when the trigger is depressed (Refer to col. 2 lines 41-50); spraying liquid through .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi and Wynne (US 20100065080).
Regarding claims 7 and 8, Thiruppathi discloses the liquid dispensing hairbrush in claim 1 above, wherein one or more ribs (46,49,52,322,449,446) are provided on the base and extend inwardly into the chamber (Refer to Figures 2, 5, 8, 10, 13-14); however, Thiruppathi does not disclose one or more angled walls are provided on one of the bristle frame and the base, and the one or more angled walls extend inwardly into the chamber wherein the spraying member is retained between the one or more angled walls and the one or more ribs.  It is well-known and common practice for devices with sliding/reciprocating elements to provide retaining walls in contact with opposing sides of the sliding element to ensure movement is limited to the sliding direction and thus, proper function of the device is maintained. Wynne demonstrates this point as Wynne provides a brush where a sliding element (18) is retained by angled walls (16) . 

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi, Alsalameh (US 20150265025) and Steward et al. (US 4574416).
Regarding claim 10, Thiruppathi discloses the liquid dispensing hairbrush of claim 1 above, where the trigger includes a trigger surface (surface of 24, portion of 152/252 in contact with 126, 424), and a trigger end (32,132,432,536) which movably abuts the liquid reservoir to push the liquid reservoir in a direction toward a forward end of the body; however, Thiruppathi does not disclose the trigger further comprises a trigger arm pivotally connected to the body with a protruding ridge provided on the trigger arm, where the ridge is complementary to a slot on a neck portion of the hairbrush and engaging the ridge on the trigger arm in the slot locks the trigger against movement toward the body.  
In the hairbrush of Thiruppathi, the user depresses a button or surface which causes an internally mounted portion of the trigger to bend/pivot and push a portion of the trigger against the reservoir to laterally displace the reservoir. A trigger surface and arm do not pivot together toward and away from the neck. However, it is well known in the art for dispensing hair brushes to be provided with various functionally equivalent 
Steward et al. disclose a hair brush having a pivoting trigger mechanism similar to that provided by the combination of Thiruppathi and Alsalameh, a user presses a trigger surface (20 of Figure 1, 19 of Figure 4) causing the trigger arm to pivot and an end of the trigger (end with 18) to slide a moveable element into position (Refer to Figures 1-4). Stewart et al. explain that the trigger arm may be provided with a protruding ridge (24) and slot (slot of 22 adjacent 25 into which 24 are accommodated) in a neck portion of the brush to enable locking of the trigger arm to the neck portion which maintains the moveable element in the displaced position. Thus, the moveable element is also locked in the displaced position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .   

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi.
Regarding claims 14 and 15, Thiruppathi discloses the liquid dispensing hairbrush of claim 13, where the lock shaft engages the neck portion via a lip and slot engagement; however, Thiruppathi provides the lip (68) on the neck portion and the slot (slot in 18 into which 68 fits, best shown in Figures 2, 6 and 7) on the lock shaft, rather than the claimed arrangement of the slot on the neck portion and the lip on the lock shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention (i.e. inverting the placement of the lip and slot) involves only routine skill in the art.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi and Gonzalez (US 20050011030).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached on 571-572-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799